The Disciplinary Review Board having filed with the Court its decision in DRB 17-429, concluding that Lamouria Boyd of Newark, who was admitted to the bar of this State in 1996, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.5(b) (failure to communicate in write the rate or basis of the fee by failing to comply with R. 5:3-5(a) ), and RPC 1.16(c) (failure to comply with applicable law when terminating a representation by failing to comply with R. 5:3-5(d) ), and good cause appearing;
It is ORDERED that Lamouria Boyd is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.